Name: Regulation (EEC) No 935/70 of the Commission of 22 May 1970 supplementing Commission Regulation (EEC) No 376/70 laying down the procedure and conditions for the disposal of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 264 Official Journal of the European Communities No L 111/14 Official Journal of the European Communities 23.5.70 REGULATION (EEC) No 935/70 OF THE COMMISSION of 22 May 1970 supplementing Commission Regulation (EEC) No 376/70 laying down the procedure and conditions for the disposal of cereals held by intervention agencies HAS ADOPTED THIS REGULATION: Article 1 The following paragraph 4 shall be added to Article 3 of Regulation (EEC) No 376/70 : '4 . In exceptional cases and at the request of a Member State, it may be decided in accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC that the intervention agency of that Member State should be authorised to restrict the invitation to tender to use for specified purposes . In this case , a tender shall not be valid unless the tenderer undertakes to use the cereals solely for the purpose specified in the invitation to tender. The competent authority of the Member State shall verify that the cereals are so used.' THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community;. Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals , as last amended by Regulation (EEC) No 2436/692 and in particular Article 7 (5 ) thereof; Whereas, in accordance with Article 3 ( 1 ) ( a ) of Council Regulation No 132/67/EEC3 of 13 June 1967 laying down general rules for intervention on the market in cereals , cereals held by the intervention agencies must be disposed of on the domestic market on the basis of price conditions which are such as will not cause a deterioration of the market ; Whereas, in exceptional cases, economic circumstances make it difficult to purchase cereals suitable for certain purposes on the market; whereas in such cases it may be necessary to make it easier to supply the market for these uses by requiring intervention agencies to dispose of cereals only if they are to be used for specific purposes ; Whereas the Management Committee for Cereals has not issued an Opinion within the time limit set by its Chairman ; Article 2 This Regulation shall enter into force on the thirdi day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1970 . For the Commission The President Jean REY 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 312, 12.12.1969, p . 3 . 3 OJ No 120, 21.6.1967, p. 2364/67.